Citation Nr: 0634772	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression and 
personality disorder, claimed as bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from June 1985 to June 1990 
and Naval Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that granted the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for migraine headaches, to 30 percent disabling, effective 
November 15, 2002, and also denied claims of entitlement to 
service connection for depression and a personality disorder 
(claimed as bipolar disorder) and for post-traumatic stress 
disorder (PTSD).  The veteran perfected a timely appeal on 
her service connection claims in June 2004 and requested a 
Travel Board hearing.  In January 2006, the veteran withdrew 
her Travel Board hearing request.


FINDINGS OF FACT

1.  The veteran's service medical records show no treatment 
for a psychiatric condition.

2.  The veteran's post-service medical records contain a 
diagnosis of bipolar disorder that is not credible because it 
is based on the veteran's subjective medical history and a 
faulty review of the veteran's service medical records.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors so as to support a diagnosis of PTSD.

4.  The competent and probative evidence does not associate a 
psychiatric disorder to service.  


CONCLUSION OF LAW

A psychiatric disability, including bipolar disorder and 
PTSD, was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his/her possession, of what specific 
evidence s/he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In this case, VA has met these duties with regard to the 
matter decided in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided to the veteran in 
March 2003 and November 2004 fulfill the provisions of 
38 U.S.C.A. § 5103(a).  The veteran's service connection 
claim was readjudicated in the June 2005 supplemental 
statement of the case.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim on appeal, but she was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VA provided VCAA notice to the appellant in March 2003 
prior to the original AOJ decision in August 2003.  Further, 
the content of the notices provided to the appellant since 
the August 2003 rating decision fully complied with VCAA 
requirements.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of her claims, 
to include the opportunity to present pertinent evidence.  
Thus, the appellant was not prejudiced and the Board may 
proceed to decide this appeal.  Simply put, there is no 
indication that any VA error in notifying the appellant has 
reasonably affected the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The veteran filed and/or VA obtained the veteran's service 
medical records as well as her post-service records from VA 
Medical Centers (VAMCs) in San Diego, California, and Las 
Vegas, Nevada, and from Kaiser Permanente Medical Center in 
San Diego, California.  The Social Security Administration 
notified VA in November 2004 that the veteran was not 
receiving Social Security benefits.  The veteran was given 
the opportunity to describe her symptoms and her claimed 
stressors, and she submitted various lay statements, 
including a supporting statement from her pastor.  The RO 
attempted to obtain all relevant service records, both 
medical and personnel.   

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her service connection claims.  Thus, 
no additional assistance or notification to the appellant is 
required based on the facts of the instant case.  There has 
been no prejudice to the appellant that would warrant a 
remand of this claim and her procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Factual Background

A review of the veteran's service medical records shows that 
she reported no medical history of depression or nervous 
trouble on enlistment examination in June 1985.  Psychiatric 
examination was normal.

There are no records of any in-service treatment for a 
psychiatric condition.  She was treated for a urinary tract 
infection and late breakthrough bleeding (progesterone 
deficiency) in 1986.  

The veteran again denied any medical history of depression or 
nervous trouble on discharge examination in May 1990.  
Psychiatric examination was normal.  

The veteran sought treatment at a private facility in October 
1990 for various problems, including feeling stressed out for 
4 years; feeling guilty for 4 years; not feeling like her old 
self; and feeling fearful of her husband leaving her.  Social 
work notes beginning in November 1990 are of record.  Marital 
counseling began at that time.  In March 1991, the veteran 
complained of her "mind going a mile a minute."  In May 
1992, it was noted that her father had died the previous 
month, and in June 1992, she felt restless and could not 
sleep.     

A private medical report dated in 1991 shows that the veteran 
sought treatment primarily for low back pain.  She also 
reported that she was a "nervous wreck."  It was noted that 
she had a 1-year old, worked 10 hours a day, and drank 
occasionally.   

The veteran filed her service connection claim for bipolar 
disorder in November 2002.

A review of the veteran's post-service medical records from 
Kaiser Permanente Medical Center in San Diego, California 
("Kaiser Permanente"), for 1990 to 1993 shows that, in a 
psychosocial questionnaire completed in October 1990, she 
complained of guilt "about everything" lasting for 4 years 
and that she didn't trust people.  She also complained of 
nightmares, tension, depression, an inability to relax, 
suspicion, trouble falling and staying asleep, feelings of 
panic, and memory problems.  In July 1993, a social worker 
noted that the veteran sought treatment for marital 
counseling and she "suffers with depression" and was "very 
emotional, anxious."  The Axis I diagnosis was marital 
problems.  There were no references to the veteran's military 
service.  In May 1994, VA treatment records show that the 
veteran had recently separated from her husband who had given 
her herpes.   

A review of the veteran's post-service VA outpatient 
treatment records shows that she received regular mental 
health treatment at VAMC Las Vegas, Nevada. In August 1995, 
the assessment was situational adjustment with mixed mood; 
rule out premenstrual syndrome.  The veteran was started on 
Prozac.  At this time, she listed various stressors, none of 
which were associated with the military.  The veteran 
reported experiencing more anxiety on VA outpatient treatment 
in December 1995.  Objective examination showed that she 
appeared more relaxed.  The social worker's assessment was 
obsessive compulsive disorder.

The veteran complained that she was "screaming" at her 
daughter on VA outpatient treatment in January 1996.  
Objective examination showed orientation times four.  The VA 
social worker's assessment was obsessive compulsive disorder.

A VA Medical Certificate dated on May 29, 1997, indicates 
that the veteran complained of increasing stress and serious 
mood swings.  The VA examiner noted that the veteran had been 
followed by the mental health clinic and had a working 
diagnosis of anxiety.  The examiner also noted that the 
veteran was being admitted the next day to an in-patient 
psychiatric clinic.  The veteran's various reported stressors 
did not involve military service.  The assessment included 
rule out bipolar disorder; rule out schizoaffective disorder; 
major depression; and anxiety disorder.  

The veteran was hospitalized on May 30, 1997, for psychiatric 
observation.  The psychiatric admission note indicates that 
the veteran complained of 2 years of irritability and denied 
any other symptoms during that time.  She also complained 
that her mood alternated between depression and irritability, 
difficulty concentrating, and a loss of energy and appetite.  
The veteran stated that, after she had increased her anti-
depressant medication, she became extremely agitated.  She 
continued to experience agitation after changing her 
medications.  She had suicidal ideation but denied any plan 
to commit suicide.  Mental status examination showed normal 
speech, mild to moderate depression, no hallucinations, 
logical and goal-directed thought processes, no homicidal 
ideation, paranoid ideation, or delusions, orientation times 
three, and good judgment and insight.  The veteran's Global 
Assessment of Functioning (GAF) score was 60, indicating 
moderate symptoms.  The impression was that the veteran had a 
mood disorder of a depressive type which might have been 
medication induced.  The provisional diagnoses included 
benzodiazepine and SSRI induced mood disorder with depressive 
features. The veteran's reported history and the examiner's 
conclusions contained no reference to any event in military 
service.  

The veteran was referred to the mental health clinic at VAMC 
Las Vegas, Nevada, in August 1997 complaining of increased 
pre-menstrual syndrome, irritability, crying, unstable mood, 
and sleep disturbance.  She identified her stressors as her 
divorce and raising her child alone, moving from San Diego to 
Las Vegas in 1995, living with her mother, decreased 
finances, and her physical symptoms.  Objective examination 
showed that she was well groomed.  The diagnoses included 
situational adjustment and mixed mood.  In June 1998, the 
veteran's medications were reviewed.  Certain medication 
seemed to reduce her panic attacks. 

On VA outpatient treatment in February 2000, the examiner 
stated that the onset of the veteran's illness "was with 
anxiety, though she was treated for depression."  The 
veteran stated, "I don't remember even getting depressed 
until recently, just in the last few months."  She reported 
having panic attacks during service.  The examiner concluded 
that this was the onset of her bipolar disorder, although the 
veteran stated that she didn't remember seeing a doctor about 
this problem.  She also reported that she was not depressed 
"all the time, but I feel like I go back and forth."  She 
reported problems with concentration.  Objective examination 
showed that she was calm.  The primary diagnoses were bipolar 
disorder, depressed.  The secondary diagnosis was panic 
disorder, which the examiner noted had "started first, but 
[was] not her emergent problem today."

The veteran complained of "severe anxiety and panic 
attacks" on VA outpatient treatment in June 2000.  She 
reported that someone had sexually harassed her during active 
service in Washington, D.C., in 1986 or 1987.  The primary 
diagnosis was bipolar disorder. 

Later that same month, in June 2000, the veteran provided a 
history of struggling for years to meet her mother's 
expectations and feeling that she was never quite good 
enough, difficulty relaxing, and problems focusing on tasks.  
Objective examination revealed an appropriate mood, affect, 
and thought process, and no acute distress.  The VA social 
worker's primary diagnosis was bipolar.

The veteran stated that she was still a "little manic" on 
VA outpatient treatment in July 2001.  Her medical history 
included panic attacks that had begun during active service 
and a diagnosis of bipolar disorder 2 years earlier.  She 
stated that she had worked "some sleepless nights in the 
Navy."  The veteran's GAF score was 55, indicating moderate 
symptoms.  The diagnoses included bipolar disorder, panic 
disorder.

On VA outpatient treatment in December 2001, the veteran 
complained of being "very anxious" and "really spastic" 
while on medication.  Objective examination showed that she 
was calm but leaned far forward when she spoke.  The 
diagnoses included bipolar disorder, panic disorder.

The veteran submitted a personal statement to VA in January 
2003 in which she reported experiencing the first symptoms of 
bipolar disorder "while I was in the service in 1997."  She 
listed multiple symptoms of "mania" and depression that she 
reported experiencing.  She stated that, after she 
transferred on active service from Washington, D.C., to San 
Diego, California, she noticed "a marked change in my 
behaviors, thoughts, and actions."  She claimed that her 
depression had not been accurately diagnosed during service 
and she had experienced manic episodes repeatedly during 
service.  She described her alleged in-service manic episodes 
and stated that her supervisors became so concerned with her 
behavior that they "gave me a choice; volunteer for one 
month of random urinalysis or be forced to go through one 
month of random urinalysis."  She stated that she submitted 
to random drug testing during service twice a week for a 
month and then fell in to a major depression.  She also 
reported experiencing "sharp mood swings and irrational 
behavior" and grandiose thoughts.  She concluded that she 
had developed bipolar disorder while on active service.

On VA outpatient treatment in February 2003, the veteran 
stated that she had been "feeling pretty good lately."  She 
described an in-service stressor as being raped by a 
supervisor's husband.  As a result of this in-service 
stressor, she experienced fear, helplessness, sleep 
disturbance, flashbacks, avoidance of activities and thoughts 
about the incident, irritability, anger, difficult 
concentrating, and hypervigilance.  The VA examiner concluded 
that the veteran's estrangement and irritability had 
worsened, especially after she had stopped drinking.  He 
stated, "  The Navy record blamed some of her bipolar . . . 
symptoms on substance abuse."  The examiner also stated that 
the veteran's manic symptoms "caused her superiors to order 
drug testing on her, as they thought she was high.  Drug 
tests came back negative."  The veteran's GAF score was 38, 
indicating some impairment in reality testing or 
communication.  The diagnoses included PTSD from military 
sexual trauma (MST) and bipolar disorder, "which was 
documented in her military medical record."

The veteran submitted several lay statements in April 2003 in 
support of her claim.  K.S. reported that there were changes 
in the veteran's behavior after she reported being raped 
during service in 1986.  She listed several examples of what 
she described as the veteran's "frequent and bizarre 
behaviors" since service.  She also stated that the 
veteran's depression and manic symptoms became more severe 
after she stopped drinking.  L.A.C. stated that, after the 
veteran moved to Las Vegas, "she was acting strange and 
obnoxious.  She had irritable moods and sharp mood swings."  
G.A. provided a statement in which she described the 
veteran's manic behavior after active service.  She described 
periods when the veteran wouldn't sleep and was constantly in 
motion and "then she would just crash for days at a time."  
G.V.L. also described the veteran's sudden and unpredictable 
behavior changes, dating them to her second year on active 
service.  

On VA outpatient treatment in April 2003, the veteran 
complained that taking antidepressant medication "makes me 
manic."  The veteran's GAF score was 43, indicating serious 
symptoms.  The assessment included bipolar disorder "which 
was documented in her military medical record."  In an 
addendum to this treatment note, the VA examiner copied the 
veteran's January 2003 letter (discussed above) in to her 
medical records.

The VA examiner stated on May 7, 2003, that he had reviewed 
some of the veteran's private medical records from Kaiser 
Permanente.  He also stated that the veteran had brought her 
service medical records for him to review "in a past visit" 
and she had complained then about some missing service 
medical records.  The veteran's GAF score was 43.  The 
assessments were PTSD from MST, which "was not documented in 
her Navy medical record" and bipolar disorder, "which was 
documented in her military medical record."

On VA outpatient treatment on May 14, 2003, the examiner 
stated that the veteran had brought with her copies of her 
service medical records and other post-service treatment 
records.  He stated, "The records indicate that she has well 
documented records indicating that she was suffering from 
both Bipolar as well as PTSD symptomatology dating back to 
her years in the Service (1985-90) and the years following 
her discharge."  The veteran's symptoms included labile mood 
swings, pressured, rapid speech, anxiety, insomnia, periodic 
flashbacks and nightmares about her sexual assaults, guilt, 
low-self esteem, disillusionment, and difficulty trusting 
people.  Mental status examination showed orientation in all 
spheres, relevant thoughts, and no evidence of 
hallucinations, delusions, or paranoid ideation.  The 
examiner stated that the veteran "shows no evidence of 
manipulation or malingering, nor does she suffer from a 
personality disorder.  Therefore, the facts of her case may 
be taken at face value to represent the truth as she reports 
it."  The veteran's GAF score was 35, indicating some 
impairment in reality testing or communication.  The 
assessment included PTSD and mixed bipolar disorder with 
psychosis.

The veteran complained that she had been "rapid cycling" 
with "high highs and low lows" for some time on VA 
outpatient examination in July 2003.  The veteran's GAF score 
was 43.  The assessment included PTSD and  "bipolar 
disorder, which was documented in her military medical 
record."

On VA (contract) psychiatric examination in August 2003, the 
veteran complained that she had been having "extreme 
symptoms the last few months."  She also complained that she 
was hyper, spastic, irritable, and anxious.  She experienced 
rapid mood swings and hypersexual behavior.  She reported 
sleep disturbance in that she sometimes was unable to sleep 
for days and then slept for 12 to 15 hours.  The examiner 
stated that she had reviewed the claims file.  Mental status 
examination showed no impairment of thought process or 
communication, no delusions or hallucinations, no 
inappropriate behavior, good short- and long-term memory, no 
obsessive or ritualistic behavior that interfered with 
functioning, goal-oriented speech, good comprehension, and 
fair to good judgment.  There were no signs or symptoms of 
psychosis and no organic brain syndrome.  The veteran was 
tearful at times.  She reported that her mood was either 
depressed or happy, a history of poor impulse control, and a 
history of sleep impairment.  She also reported that, in 
periods of depression, her energy varied widely and she was 
easily overwhelmed, irritable, tearful, and had difficulty 
concentrating.  She reported symptoms of panic attacks, 
mania, anxiety, compulsions, and personality disorder.  The 
examiner noted that the veteran was highly suggestible and 
answered positively for every symptom asked of her, including 
hallucinations.  The examiner also noted that the veteran was 
either overly vague with history or too specific.  The 
examiner stated that the veteran expected her "to recognize 
as important those things that she thinks are important 
(e.g., with her history)."  The examiner also noted that, 
until 2002, the veteran's claims file contained "no symptoms 
typical of bipolar illness" although this disorder had been 
considered and apparently ruled out by another psychiatrist.  
The examiner concluded that, because the veteran answered 
positively to every symptom asked of her, this made any 
diagnosis suspect based solely on her self-reported symptoms.  
The examiner did not diagnose PTSD, although the veteran's 
various recounting of the incident, including her telling 3 
people of the event, was noted.  The examiner stated that the 
veteran's history and a review of the claims file suggested 
depression and personality disorder.  The veteran's GAF score 
due to depression was 60, indicating moderate symptoms, and 
her GAF score due to personality disorder was 50, indicating 
serious symptoms.  The diagnoses were recurrent major 
depression and personality disorder not otherwise specific, 
with histrionic and narcissistic and immature traits.

On VA outpatient treatment that same day, in August 2003, the 
veteran complained that she didn't have "a good feeling" 
about her psychiatric examination.  She stated that she had 
cried almost the whole time she had been in the examination.  
She also complained of increasing anger and irritability.  
The examiner noted that the veteran "smiles as if grimacing 
and cries at the same time."  The GAF score was 33, 
indicating some impairment in reality testing or 
communication, with severe affective symptoms.  The 
assessment included "bipolar disorder, which was documented 
in her military record."

On VA outpatient treatment in November 2003, the VA examiner 
stated that the veteran continued to suffer from mixed severe 
bipolar disorder without psychosis symptoms, including labile 
mood swings, depression, anger, irritability, 
disillusionment, insomnia, periodic nightmares and 
flashbacks, and social withdrawal.  Mental status examination 
showed orientation times three, relevant thoughts, memory 
within normal limits, and no hallucinations, delusions, or 
paranoid ideation.  The VA examiner stated that the veteran 
did not suffer from a personality disorder.  He also stated 
again that the veteran "shows no evidence of manipulation or 
malingering, nor does she suffer from a personality disorder.  
Therefore, the facts of her case may be taken at face value 
to represent the truth as she reports it."  The veteran's 
GAF score was 35.   The assessment included severe PTSD and 
bipolar, mixed, severe without psychosis.

The VA examiner noted on outpatient treatment in June 2004 
that his diagnosis of bipolar disorder "had not occurred to 
me . . . until I saw [the veteran] in a manic episode."  He 
stated that the veteran's "episodes of hypersexuality during 
the military were a symptom of the bipolar disorder I have 
since seen."  Mental status examination showed that the 
veteran was hyperthymic and could rise to a level of 
hypomanic symptoms and also had a dysphoric mood.  The 
veteran did not have any symptoms of a personality disorder 
except during her bipolar episodes.  Her GAF score was 44, 
indicating serious symptoms.  The assessment included PTSD 
from MST;  "bipolar disorder, documented in her military 
medical record;"and panic disorder.

The VA examiner noted in July 2004 that the veteran continued 
to suffer from severe chronic depression, anxiety, labile 
mood swings, disillusionment, and social withdrawal.  Mental 
status examination showed orientation times three, thoughts 
and memory were within normal limits, and there was no 
evidence of hallucinations, delusions, or paranoid ideation.  
The veteran's GAF score was 35.  The assessment included 
severe recurrent major depressive disorder without psychosis.  

The veteran complained that she felt depressed on VA 
outpatient treatment in October 2004.  Her GAF score was 37, 
indicating some impairment in reality testing or 
communication.  The assessment included "bipolar disorder, 
documented in her military medical record."

On VA outpatient treatment in December 2004, the veteran 
complained about her VA psychiatric examination in August 
2003.  She told the VA examiner that she was upset that she 
had been diagnosed with a personality disorder at her August 
2003 psychiatric examination.  The VA examiner disputed this 
diagnosis and concluded that the veteran did not have a 
personality disorder.  Mental status examination was 
unchanged from July 2004.  The assessment was PTSD from MST 
and "bipolar disorder, documented in her military medical 
record."

The veteran complained on VA outpatient treatment in June 
2005 that she continued to suffer from severe chronic 
depression, anxiety, anger, irritability, labile mood swings, 
periodic nightmares and flashbacks, disillusionment, and 
social withdrawal resulting from in-service trauma.  Mental 
status examination was unchanged from July 2004.  In his 
report, the VA examiner complained at length about the 
"faulty logic" of VA's decision denying the veteran's 
claim.  He stated that his repeated diagnoses of bipolar 
disorder "were based upon professional opinions that were 
based upon an accurate childhood history, a real military 
history (the record that does not record what actually 
happened is next to useless), and a post military history all 
of which represent the facts of [the veteran's] life."  The 
veteran's GAF score was 35.  The assessment included PTSD and 
chronic bipolar disorder.

In a statement received at the RO in August 2005, the veteran 
criticized the August 2003 VA examination report.  She also 
disputed findings in her private medical records from Kaiser 
Permanente.  


Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in- 
service stressors (or the evidence necessary to establish 
that the claimed stressor actually occurred) varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (2006).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in- service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2006).

The veteran has submitted lay statements in support of her 
contention that she developed PTSD or bipolar disorder during 
service.  Lay statements are considered competent evidence 
when describing the symptoms of a disease or disability or an 
injury.  As noted above, lay statements may also address any 
observed changes in the veteran's behavior.  Thus, the 
veteran is competent to report, as she did in January and 
April 2003, that she experienced symptoms of mania and 
depression during service.  However, the determinative issue 
is whether such observations are linked to a disability.  
When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the lay witnesses possess medical expertise and she 
does not argue otherwise.  The veteran states that she is a 
counselor, but the extent of her medical training is unclear.  
An opinion may be reduced in probative value even where, as 
here, the statement comes from someone with medical training, 
if the medical issue requires special knowledge.  See, e.g., 
Black v. Brown, 10 Vet. App. 279 (1997).  Further, the 
veteran clearly has a pecuniary interest in her case, thereby 
also affecting the probative value of her conclusions. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that it is incumbent on the Board in its analysis of the 
appellant's claims to evaluate all of the evidence in 
arriving at a conclusion, taking into consideration various 
factors, including the appellant's own self-interest).  In 
fact, the evidence shows that the VA examiner in August 2003 
believed that the veteran's reported medical history was 
either overly vague or too specific.  Therefore, the 
aforementioned statements regarding the etiology for the 
veteran's claimed psychiatric disorder are of little 
probative value.  As further discussed below, they are also 
outweighed by other more probative evidence that does not 
support the claim.   

Although the Board acknowledges that the veteran has been 
diagnosed with PTSD and bipolar disorder/panic disorder and 
depression since her separation from service and her VA 
treating doctor has associated her mental illness to service, 
the Board finds this nexus to be inherently incredible and of 
no probative value.  Where, as here, the Board is presented 
with conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so. Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Both the Federal Circuit and the Veterans Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Veterans Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-71.  

The VA examiner in the outpatient treatment reports is simply 
incorrect when he repeatedly asserts in the veteran's post-
service medical records that bipolar disorder was documented 
in her service medical records and that the Navy blamed her 
in-service bipolar symptoms on substance abuse and ordered 
her to undergo drug testing.  None of the veteran's service 
medical records show any complaints of or treatment for a 
psychiatric condition during active service.  The service 
medical records also do not contain any information linking 
the veteran's alleged in-service bipolar symptoms to 
substance abuse.  Nor is there any indication in her service 
medical records that the veteran submitted to random drug 
testing.  Although the veteran complained to this VA examiner 
in May 2003 that unspecified service medical records were 
missing, she has not offered any evidence to support this 
assertion.  Nor has she provided copies of any service 
medical records showing in-service complaints of or treatment 
for a psychiatric condition or demonstrating that her alleged 
in-service bipolar disorder was linked to substance abuse by 
her supervisors and/or led to random drug testing during 
service.  

The earliest diagnosis of bipolar disorder was on May 29, 
1997, or 7 years after the veteran's separation from service, 
when the examiner diagnosed "rule out" bipolar disorder.  
However, the very next day, following the veteran's in-
patient psychiatric admission, another examiner diagnosed a 
mood disorder that might have been caused by the veteran's 
anti-depressant medications.  The veteran was not diagnosed 
with bipolar disorder again until February 2000.  At that 
time, she reported that she had not been depressed "until 
recently."  

The VA examiner who diagnosed bipolar disorder based on the 
veteran's inaccurately reported medical history and a faulty 
review of the veteran's service medical records further 
undermined the credibility of his opinions when he copied the 
veteran's January 2003 statement in to her VA medical records 
and then repeated his diagnosis of bipolar disorder.  The 
Board observes that, on numerous occasions when the veteran 
received outpatient treatment from this VA examiner following 
active service, there was no objective evidence on mental 
status examination of psychiatric symptoms.  Yet this 
examiner continued to diagnose "bipolar disorder, documented 
in her military medical record."  Additionally, this VA 
examiner stated in May and November 2003 that he accepted the 
veteran's inaccurate and subjective medical history as 
"truth."  The veteran's reported medical history, which 
this VA examiner accepted as "truth" in 2003, is simply not 
credible because it is not supported by any objective medical 
evidence of record.  In this regard, the Board observes that 
the mere transcription of medical history does not transform 
the information in to competent medical evidence merely 
because the transcriber happens to be a medical professional.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Veterans Court has held that the value of a physician's 
statement depends, in part, on the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
rationale for the diagnosis of bipolar disorder in the 
veteran's post-service VA treatment records was based on the 
veteran's uncorroborated assertions regarding in-service 
treatment for a psychiatric condition and on an inaccurate 
review of service medical records that allegedly documented 
in-service treatment of bipolar disorder when, in fact, no 
such records exist.  In Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Veterans Court held in part that reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the veteran's statements.  The Board 
also may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis of the 
opinion, so long as that is not the sole reason for rejecting 
the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In the absence 
of service medical records documenting treatment for bipolar 
disorder, and because the record contradicts the veteran's 
assertions which were the basis for the post-service 
diagnosis of bipolar disorder, the Board rejects the 
veteran's reported medical history of in-service treatment 
for bipolar disorder.  The Board also rejects any post-
service diagnosis of bipolar disorder based on the veteran's 
inaccurately reported medical history and on an alleged 
review of service medical records that do not, in fact, 
exist, because such opinion has little probative value.

By contrast, the VA examiner who reviewed the veteran's 
entire claims file and provided a comprehensive psychiatric 
examination in August 2003 did not find any in-service 
complaints of or treatment for psychiatric conditions and 
questioned the accuracy of the veteran's reported medical 
history of in-service psychiatric symptoms.  There were no 
signs or symptoms of psychosis on mental status examination 
of the veteran.  This examiner concluded that the veteran's 
symptoms "can be explained on the basis of depression."  
Because the veteran responded that she had every symptom 
asked of her during this examination in August 2003, the VA 
examiner stated that any diagnosis based solely on the 
veteran's reported medical history was suspect.  The Board 
finds the VA examiner's August 2003 opinion to be highly 
probative, since it was based on a comprehensive review of 
the claims file and not on the veteran's asserted (and 
inaccurate) medical history.  The VA examiner's August 2003 
opinion also is highly probative because it more accurately 
describes the veteran's post-service treatment for multiple 
psychiatric problems and does not find objective medical 
evidence in the record where it does not exist.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record as a whole); Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).  This examiner did not relate any post-
service acquired psychiatric disorder to service.  To the 
extent that a personality disorder is part of the veteran's 
psychiatric disability picture, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation providing for compensation benefits.  38 C.F.R. § 
3.303.  

Similarly, the veteran's claim for service connection for 
PTSD must fail.  Although the veteran submitted lay 
statements on her behalf and stated that she received a 
requested transfer during service, other more persuasive 
evidence outweighs her statements regarding a rape during 
service.  Initially, the Board notes that there is the 
absence of relevant findings during service.  There were no 
psychiatric complaints or findings or other medical records 
suggesting this traumatic in-service event.  The veteran's 
treatment for a urinary tract infection or other records for 
physical complaints during service do not support her 
contentions.  Breakthrough bleeding during service was tied 
to a hormone deficiency, with no reference to trauma.  At her 
service discharge examination, the veteran had no psychiatric 
abnormalities and she successfully completed her service with 
an honorable discharge.  Further, immediately following 
service and for several years thereafter, the medical reports 
associated with the veteran's post-service psychiatric 
complaints did not link the objective symptoms or reported 
stressors to any incident in service.  Although she listed 
multiple stressors on post-service psychiatric treatment, the 
veteran did not include any stressors from military service.  

The veteran first referred to in-service stressors several 
years after service during outpatient treatment.  The Board 
is required to assess the credibility of the veteran's 
statements regarding the in-service history that she reported 
during post-service treatment.  "Definitions of credibility 
do not necessarily confine that concept to the narrow peg of 
truthfulness. It has been termed as 'the quality or power of 
inspiring belief. . . .' Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 
415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony that was inconsistent with prior written 
statements).  

In this regard, the Board finds that the record as it stands 
challenges the veteran's credibility in reporting an in-
service history of MST on post-service treatment.  In August 
2003, the veteran described sexual intercourse with her 
"husband's boss," but indicated that she did not feel 
threatened when this event had occurred during service.  In 
an earlier June 2000 record, she described this incident 
merely as being "sexually harassed" while in the Navy and 
did not see pursuing that matter in any way.  The Board 
observes that there are two requirements for a stressor to be 
sufficient for PTSD: (1) A person must have been "exposed to 
a traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Cohen, 10 Vet. App. at 141 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  The August 2003 examiner also 
observed that a review of the claims file revealed that the 
event was not one of a serious threat.  This comment is 
consistent with the medical treatment reports in the initial 
post-service years which reflect no mention of in-service 
difficulties of any nature.  On another later occasion, the 
veteran stated that she was threatened and felt scared by the 
threat.  Her most recent statement received in August 2005 
also speaks of her fear resulting from this reported event.  
However, the veteran's inconsistency in describing in-service 
events on post-service treatment negatively affects her 
credibility and the credibility of any medical opinion that 
relied on this questionable medical history. 

The August 2003 examiner also questioned the veteran's 
credibility in light of her positive answers to every symptom 
that was asked of her.  Such suggestibility places her 
accuracy in question.  In short, the Board cannot conclude 
that the diagnosis of PTSD is supported by a verified 
stressor given the inconsistency of the veteran's statements 
and the contradictory history of medical reports and stressor 
statements in the record.   

Since the preponderance of the competent medical evidence is 
against the claim, service connection claim for PTSD and 
depression and personality disorder, claimed as bipolar 
disorder, fails.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is no approximate balance of positive and negative 
evidence that otherwise warrants a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD and depression and personality 
disorder, claimed as bipolar disorder, is denied.


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


